Citation Nr: 1753520	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-03 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a claimed stroke.  

2.  Entitlement to service connection for a right eye disability, to include as secondary to a claimed stroke.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 2007 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2010, the Veteran testified at a travel board hearing at the RO before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2017).  In May 2013, the Board sent a letter to the Veteran which explained that the VLJ who conducted his hearing was not available to participate in the appeal, and offered the Veteran a hearing before a different VLJ.  The Veteran indicated that he wanted to attend a travel board hearing at the RO and was sent notification in May 2016 that his hearing would be held on July 19, 2016.  The Veteran failed to appear for his hearing and to date, has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Board further notes that the issue of service connection for a right eye disability was previously characterized as service connection for right eye ptosis.  The Court of Appeals for Veterans Claims (Court) has held that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  In light of Clemons and Brokowski and the current evidence of record, the issue has been broadened and recharacterized as indicated on the title page.  

The Board remanded this matter in September 2010, May 2013, February 2016, and July 2017 for further development.  The case is now back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for the residuals of a claimed stroke and a right eye disability, to include as secondary to a claimed stroke.  Specifically, the Veteran contends he suffered from a viral infection while in service that went misdiagnosed and led to a stroke, from which he is currently suffering residuals.  Further, the Veteran contends his right eye disability is a product of his claimed in-service stroke.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The basis for the Board's July 2017 remand was that the Veteran needed to be afforded with new VA examinations in order to determine whether he suffered a stroke while in service, as well as the etiology of the Veteran's right eye disability.  The remand instructions specifically requested that the Veteran be scheduled for two separate VA examinations - (1) stroke examination, and (2) eye examination.  

The record reflects that the Veteran was only scheduled for a VA stroke examination in July 2017, which the Veteran failed to report to, without good cause proffered.  Despite the Veteran's failure to report to the July 2017 VA examination, and without good cause proffered, the Board finds that the Veteran should be afforded a final opportunity for an additional VA stroke examination, as the Veteran will nevertheless need to be scheduled for a VA eye examination, as he was not afforded an opportunity for a new examination in accordance with the July 2017 Board remand.  Furthermore, the record does not reflect that the Veteran has a history of failing to appear to VA examinations without good cause.  The Board notes that the Veteran did not report to the VA examination scheduled in January 2013; however, prior to the examination, the Veteran contacted VA and requested to be rescheduled, as he would be unable to make his appointment due to a family emergency.  See January 2013 Report of General Information.  

Thus, the Board finds that the Veteran should be afforded a final opportunity for both a VA stroke examination, as well as a VA eye examination.  The Veteran is advised that any findings reported during these new VA examinations will be critical to the evaluation of his claimed disabilities, and that VA's duty to assist is not a one-way street.  He also has an obligation to cooperate with VA in ensuring that duty is satisfied.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, any failure to report for any scheduled examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran and his representative should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  The Veteran should be scheduled for a VA stroke examination before an appropriate examiner.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner should review the Veteran's service treatment records and VA treatment records for any indication that he suffered a stroke while in service.  

The examiner is asked to perform all indicated tests and studies and to provide an opinion as to whether the Veteran at least as likely as not (i.e. a 50 percent or greater probability) suffered a stroke while in service.  

If the examiner determines that the Veteran did suffer a stroke while in service, the examiner should identify all current disabilities that are residuals of the in-service stroke.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

3.  After the Veteran's VA stroke examination has been completed and the examination report is available in the claims file, schedule the Veteran for a VA eye examination to be conducted by a qualified examiner.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner should address the following questions:  

(a)  Does the Veteran currently suffer from a disability of the right eye, to include right eye ptosis?  If no diagnosis of right eye ptosis is found, the examiner should reconcile his or her opinion with the January 2007 and August 2007 diagnoses of right eye ptosis and identify what the proper diagnosis(es) regarding the right eye is.  

(b)  If the Veteran is found to suffer from a right eye disability, is it at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed right eye disability is caused by, or otherwise related to the Veteran's active duty service?  In rendering the requested opinion, the examiner should specifically address the February 2007 disclosure of a pre-service history of visual disturbances.  

(c)  If the Veteran's right eye disability is not directly related to service, determine whether the Veteran's right eye disability preexisted service and was at least as likely as not (i.e., at least 50 percent probability) aggravated (permanently worsened beyond normal progression) by service.  In rendering the requested opinion, the examiner should specifically address the February 2007 disclosure of a pre-service history of visual disturbances.  

If the examiner finds that the Veteran's right eye disability was aggravated by service, the examiner must identify the baseline level of the disability that existed before aggravation occurred.  

(d)  If the VA stroke examination report concludes that it is at least as likely as not that the Veteran suffered a stroke while in service, is it at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed right eye disability is caused by the Veteran's in-service stroke?  

(e)  If the VA stroke examination report concludes that it is at least as likely as not that the Veteran suffered a stroke while in service, is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed right eye disability was aggravated (permanently worsened beyond normal progression) by the Veteran's in-service stroke?  

If the examiner finds that the Veteran's right eye disability was aggravated by the in-service stroke, the examiner must identify the baseline level of the disability that existed before aggravation occurred.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




